131 F.3d 146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Severiano Soto ENRIQUEZ, Petitioner,v.IMMIGRATION and NATURALIZATION SERVICE, Respondent.
No. 96-70840.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997**Decided Nov. 20, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals, Ins. No. Abp-dbw-imk
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Severiano Soto Enriquez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals' ("BIA") decision dismissing Enriquez's appeal from the Immigration Judge's ("IJ") ruling that Enriquez abandoned his application for suspension of deportation under 8 U.S.C. § 1254(a).  We have jurisdiction under 8 U.S.C. § 1105a(a), and we deny the petition for review.


3
Enriquez contends that the IJ abused its discretion by failing to grant a continuance of the deportation proceeding and finding that he abandoned his claim.  Because Enriquez failed to raise these issues before the BIA, we lack jurisdiction to consider them.  See Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1974).


4
PETITION FOR REVIEW DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3